DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a display control unit, an acquisition unit, and a decision unit in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Upon reviewing the specification of the current application, Examiner finds the structure of the corresponding limitation as:
a display control unit as part of a CPU executing a program P (see Fig. 2, paragraphs [0027]-[0028]),
an acquisition unit as part of a CPU executing a program P (see Fig. 2, paragraphs [0027] and [0034]),
a decision unit as part of a CPU executing a program P (see Fig. 2, paragraphs [0027] and [0035]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2018/0025470 A1 – hereinafter Wang).
Regarding claim 1, Wang discloses a method for controlling a video editing device editing a video to be projected by a protector, the method comprising: displaying an editing screen including a video display area where an editing target video is displayed (Fig. 3; [0038] – displaying an editing screen including a video display area, e.g. a specified area where a corresponding editing target video is displayed); acquiring, from the projector ([0026] – projection displays are interpreted as projector), information representing an aspect ratio of a projected video projected by the projector ([0032] – acquiring information on aspect ratio of a corresponding display device via IDID); and deciding the video display area according to the aspect ratio represented by the information ([0031]-[0032] – deciding the video display area, e.g. the specified area, according to the received aspect ratio).
Regarding claim 2, Wang also discloses the editing screen includes an editing area including the video display area (Fig. 3), and the editing screen where a first guide line representing a preset first aspect ratio and a second guide line representing a second aspect ratio that is different from the first aspect ratio are already set in the editing area is displayed (Fig. 4; [0038]).
Regarding claim 3, Wang also discloses a mask is placed on an area that is different from the video display area, in the editing area (Fig. 3 – the masked area is the area surrounding the video display area).
Regarding claim 7, Wang discloses a video editing device comprising: a display control unit ([0028]-[0030]; [0067] – a CPU of a host computer executing a stored program) causing an editing screen to be displayed, the editing screen including a video display area where a video to be projected by a projector is displayed (Fig. 3; [0038] – displaying an editing screen including a video display area, e.g. a specified area where a corresponding editing target video is displayed); an acquisition unit ([0028]-[0030]; [0067] – a CPU of a host computer executing a stored program) acquiring, from the projector ([0026] – projection displays are interpreted as projector), information representing an aspect ratio of a projected video projected by the projector ([0032] – acquiring information on aspect ratio of a corresponding display device via IDID); and a decision unit ([0028]-[0030]; [0067] – a CPU of a host computer executing a stored program) deciding the video display area according to the aspect ratio represented by the information acquired by the acquisition unit ([0031]-[0032] – deciding the video display area, e.g. the specified area, according to the received aspect ratio).
Regarding claim 8, Wang discloses a non-transitory computer-readable storage medium storing a program ([0028]-[0030]; [0067] – the memory of a host computer storing a program), the program causing a computer to function as a display control unit causing an editing screen to be displayed, the editing screen including a video display area where a video to be projected by a projector is displayed (Fig. 3; [0038] – displaying an editing screen including a video display area, e.g. a specified area where a corresponding editing target video is displayed); an acquisition unit acquiring, from the projector ([0026] – projection displays are interpreted as projector), information representing an aspect ratio of a projected video projected by the projector ([0032] – acquiring information on aspect ratio of a corresponding display device via IDID); and a decision unit deciding the video display area according to the aspect ratio represented by the information acquired by the acquisition unit ([0031]-[0032] – deciding the video display area, e.g. the specified area, according to the received aspect ratio).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1-3 and 7-8 above, and further in view of Ogaki (US 2018/0063445 A1 – hereinafter Ogaki).
Regarding claim 4, see the teachings of Wang as discussed in claim 3 above. However, Wang does not disclose when a part of an object included in the editing target video overlaps the mask, the object is displayed with the part being in a different display state from a portion that is different from the part.
Ogaki discloses when a part of an object included in a target video overlaps a mask, the object is displayed with the part being in a different display state from a portion that is different from the part (Figs. 3A-3D; Fig. 4).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ogaki into the 
Regarding claim 5, see the teachings of Wang as discussed in claim 3 above. Wang also discloses an object included in the editing target video is displayed along with an operation frame for accepting a user’s operation on the object ([0028]; Fig. 3 – Examiner interprets a video frame currently displayed in Fig. 3 includes at least an object). 
 However, Wang does not disclose when the object overlaps the mask, the mask is displayed on a foreground over the object and the operation frame is displayed on a foreground over the mask.
Ogaki discloses when an object overlaps the mask, the mask is displayed on a foreground over the object and an operation frame is displayed on a foreground over the mask (Figs. 3A-3D; Fig. 4 - in view of Wang, the frame at the center of the screen not covered by the mask corresponds to an operation frame).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ogaki into the method taught by Wang to assist the user in recognizing which object is included within the target image and/or which part of the object would be cut out from the target image.
Regarding claim 6, see the teachings of Wang and Ogaki as discussed in claim 4 above, in which Ogaki also discloses when the object overlaps the mask, the object included in the editing target video is displayed on a foreground over the mask (Figs. 3A-3D; Fig. 4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/HUNG Q DANG/Primary Examiner, Art Unit 2484